Citation Nr: 0533340	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-02 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for internal hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to June 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

VACATUR

This case was certified to the Board in February 2005.  
Thereafter, in a decision issued on May 5, 2005, the Board 
denied the veteran's claim for entitlement to an initial 
evaluation in excess of 10 percent for internal hemorrhoids.

It has recently come to the Board's attention that additional 
VA medical records existed, dated in April 2005, prior to the 
issuance of the Board's May 5, 2005, decision.  
Unfortunately, although it was already in VA's possession 
prior to the Board's issuance of that decision, the evidence 
was not associated with the claims folder in time for it to 
be considered by the Board.  The Board finds the new evidence 
warrants vacatur of our previous decision, and additional 
appellate review.

The Board may vacate an appellate decision at any time, 
either on the request of the veteran or his representative, 
or on the Board's own motion, when there has been a denial of 
due process.  See 38 C.F.R. § 20.904(a) (2005).  To ensure 
the appellant is accorded full due process of law and that 
the decision on his appeal takes into consideration all the 
available evidence, the Board will, on its own motion, vacate 
its decision of May 5, 2005.  A subsequent decision will be 
issued in its place.

ORDER

The Board's decision of May 5, 2005, which denied the 
veteran's claim of entitlement to an initial evaluation in 
excess of 10 percent for internal hemorrhoids, is hereby 
vacated.


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


